                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MARIO JOSEPH BARDO,
                                  11                                                     Case No. 19-00759 BLF (PR)
                                                       Petitioner,
                                  12                                                     ORDER DENYING MOTION FOR
Northern District of California




                                                 v.                                      RECONSIDERATION
 United States District Court




                                  13

                                  14     KEN CLARK, Warden,
                                  15                   Respondent.
                                                                                         (Docket No. 56)
                                  16

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus pursuant to 28 U.S.C. § 2254, challenging his state conviction with the assistance of
                                  20   counsel. Dkt. No. 1. The Court granted Respondent’s unopposed motion to dismiss the
                                  21   petition for failure to exhaust, Dk. No. 16, and then reopened the action to give Petitioner
                                  22   an opportunity to file opposition in pro se to Respondent’s motion to dismiss. Dkt. No. 20.
                                  23   Rather than file opposition, however, Petitioner filed an amended petition. Dkt. No. 46.
                                  24   Respondent filed a motion to dismiss the amended petition as untimely and for failure to
                                  25   exhaust one of the claims. Dkt. No. 49. The Court granted the motion and dismissed the
                                  26   petition as untimely and for failure to exhaust state remedies as to all claims prior to filing
                                  27   this action on May 17, 2021. Dkt. No. 54.
                                  28          Petitioner has filed a motion for reconsideration, asserting that his counsel’s
                                   1   misconduct is grounds for exceptional circumstances to save the petition from being
                                   2   untimely, and that the Court erred in dismissing the unexhausted claims with prejudice.
                                   3   Dkt. No. 56.
                                   4

                                   5                                          DISCUSSION

                                   6   A.     Motion for Reconsideration

                                   7          Where the court’s ruling has resulted in a final judgment or order (e.g., after

                                   8   dismissal or summary judgment motion), a motion for reconsideration may be based either

                                   9   on Rule 59(e) (motion to alter or amend judgment) or Rule 60(b) (motion for relief from

                                  10   judgment) of the Federal Rules of Civil Procedure. See Am. Ironworks & Erectors v. N.

                                  11   Am. Constr. Corp., 248 F.3d 892, 898-99 (9th Cir. 2001). The denial of a motion for

                                  12   reconsideration under Rule 59(e) is construed as a denial of relief under Rule 60(b). Id. at
Northern District of California
 United States District Court




                                  13   1255 n.3 (9th Cir. 1999) (citation omitted) (en banc).

                                  14          Motions for reconsideration should not be frequently made or freely granted; they

                                  15   are not a substitute for appeal or a means of attacking some perceived error of the court.

                                  16   See Twentieth Century - Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir.

                                  17   1981). “‘[T]he major grounds that justify reconsideration involve an intervening change of

                                  18   controlling law, the availability of new evidence, or the need to correct a clear error or

                                  19   prevent manifest injustice.’” Pyramid Lake Paiute Tribe of Indians v. Hodel, 882 F.2d

                                  20   364, 369 n.5 (9th Cir. 1989) (quoting United States v. Desert Gold Mining Co., 433 F.2d

                                  21   713, 715 (9th Cir. 1970)).

                                  22          1.      Rule 59(e)

                                  23          A motion for reconsideration under Rule 59(e) “‘should not be granted, absent

                                  24   highly unusual circumstances, unless the district court is presented with newly discovered

                                  25   evidence, committed clear error, or if there is an intervening change in the law.’”

                                  26   McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (citation omitted) (en banc).

                                  27   Evidence is not newly discovered for purposes of a Rule 59(e) motion if it was available

                                  28                                                  2
                                   1   prior to the district court's ruling. See Ybarra v. McDaniel, 656 F.3d 984, 998 (9th Cir.
                                   2   2011) (affirming district court’s denial of habeas petitioner's motion for reconsideration
                                   3   where petitioner's evidence of exhaustion was not “newly discovered” because petitioner
                                   4   was aware of such evidence almost one year prior to the district court's denial of the
                                   5   petition). A district court does not commit clear error warranting reconsideration when the
                                   6   question before it is a debatable one. See McDowell, 197 F.3d at 1256 (district court did
                                   7   not abuse its discretion in denying reconsideration where question whether it could enter
                                   8   protective order in habeas action limiting Attorney General’s use of documents from trial
                                   9   counsel’s file was debatable). Petitioner does not assert newly discovered evidence or an
                                  10   intervening change in law in his motion for reconsideration. Dkt. No. 56. Rather, he
                                  11   asserts that the Court erred in its decision.
                                  12          Petitioner asserts that he is entitled to equitable tolling based on counsel’s
Northern District of California
 United States District Court




                                  13   misconduct. The original petition in this action was filed by counsel and contained one
                                  14   claim that was unexhausted. Dkt. No. 1. Petitioner asserts that he was not allowed to file
                                  15   any kind of motion or any petition on his own while he was represented, so he was “at the
                                  16   mercy of his counsel” until he went pro se. Dkt. No. 56 at 3. This is essentially the same
                                  17   argument he raised in opposition to Respondent’s motion to dismiss. Dkt. No. 52.
                                  18   However, the Court thoroughly discussed whether Petitioner was entitled to equitable
                                  19   tolling and found he was not. As discussed in the order granting Respondent’s motion,
                                  20   Petitioner failed to show that his counsel’s ineffective assistance was the cause of his late
                                  21   filing. It was undisputed that the limitations period for Petitioner to file a timely federal
                                  22   petition ended on June 26, 2019. Dkt. No. 54 at 5. Therefore, when counsel filed the
                                  23   original petition on February 12, 2019, Petitioner still had time to ensure that the timely
                                  24   petition contained all the claims he wished to pursue. Id. at 7. Apparently, Petitioner was
                                  25   unaware what claims counsel raised in the original petition. Id. However, with the
                                  26   exercise of diligence, he could have known what claims counsel was raising, or failing to
                                  27   raise, and ensure that the federal petition at least included all the claims raised on appeal.
                                  28                                                   3
                                   1   Id. It was clear that Petitioner did not exercise such due diligence. Moreover, Petitioner
                                   2   did not allege that counsel refused to discuss the matter with him or prevented him from
                                   3   exercising due diligence. Furthermore, the Court noted that after this matter was reopened
                                   4   in October 2019, Petitioner did not move to file an amended petition until eight months
                                   5   later, in June 2020. Id. The Court found no good cause for the delay considering the
                                   6   brevity of the amended petition and Petitioner’s lack of due diligence. Id. at 8. There was
                                   7   no clear error in this decision.
                                   8          Petitioner also asserts that the Court erred in dismissing the case with prejudice if a
                                   9   claim is unexhausted and the state does not waive the exhaustion requirement. Dkt. No. 56
                                  10   at 3. This is correct only if exhaustion was the only basis for dismissal. The Court already
                                  11   determined that the amended petition was untimely. Therefore, as stated in the court order,
                                  12   providing Petitioner with an opportunity to return to state court to exhaust unexhausted
Northern District of California
 United States District Court




                                  13   claims would be futile because any newly exhausted claims would be time-barred. Dkt.
                                  14   No. 54 at 10. Accordingly, there was no clear error in this decision.
                                  15          Based on the foregoing, the Court finds reconsideration is not warranted under Rule
                                  16   59(e) as there was no clear error.
                                  17          2.     Rule 60(b)
                                  18          Rule 60(b) of the Federal Rules of Civil Procedure provides for reconsideration
                                  19   where one or more of the following is shown: (1) mistake, inadvertence, surprise or
                                  20   excusable neglect; (2) newly discovered evidence which by due diligence could not have
                                  21   been discovered before the court’s decision; (3) fraud by the adverse party; (4) voiding of
                                  22   the judgment; (5) satisfaction of the judgment; (6) any other reason justifying relief. Fed.
                                  23   R. Civ. P. 60(b); School Dist. 1J v. ACandS Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
                                  24   Subparagraph (6) requires a showing that the grounds justifying relief are extraordinary;
                                  25   mere dissatisfaction with the court’s order or belief that the court is wrong in its decision
                                  26   are not adequate grounds for relief. See Twentieth Century - Fox Film Corp. v. Dunnahoo,
                                  27   637 F.2d 1338, 1341 (9th Cir. 1981). Motions for reconsideration should not be frequently
                                  28                                                  4
                                   1   made or freely granted; they are not a substitute for appeal or a means of attacking some
                                   2   perceived error of the court. Id.
                                   3            The Court has already discussed Petitioner’s arguments for reconsideration above.
                                   4   See supra at 3. Here, neither counsel’s ineffective assistance nor the dismissal with
                                   5   prejudice of the unexhausted claims establish any grounds for reconsideration under Rule
                                   6   60(b). Furthermore, Petitioner sets forth no specific basis for reconsideration based on
                                   7   mistake, inadvertence, surprise, or excusable neglect. Nor does he present any newly
                                   8   discovered evidence, or assert fraud by the Respondent, voiding or satisfaction of the
                                   9   judgment, or any other reason justifying relief. Accordingly, Petitioner has failed to show
                                  10   that reconsideration is warranted under Rule 60(b).
                                  11

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13            For the reasons discussed above, Petitioner’s motion for reconsideration is
                                  14   DENIED. Petitioner may appeal this matter to the Ninth Circuit.
                                  15            This order terminates Docket No. 56.
                                  16            IT IS SO ORDERED.
                                  17   Dated: __July 2, 2021_______                        ________________________
                                                                                           BETH LABSON FREEMAN
                                  18
                                                                                           United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying Motion for Recon.
                                       PRO-SE\BLF\HC.19\00759Bardo_deny.recon
                                  26

                                  27

                                  28                                                   5
